1807 Capitol Ave. Suite 101 - I, Cheyenne, WY 82001 From the Desk Of Blair Merriam, President & CEO March 24th, Dear Valued Shareholder, I am very pleased to communicate with you relative to your investment in Platina Energy Group (symbol PLTG or O5Y.F-Frankfurt).As an environmentally responsible oil and gas reserve and production Company, we have made considerable fundamental progress over the past few months.In particular, our third party proven reserve estimates have grown dramatically during a time where our share price and general market conditions have been under pressure.We view this interim disparity as an opportunity as opposed to an obstacle.Quite frankly, the ability to purchase a valuable commodity such as oil and gas reserves for a fraction of what they are quoted for is a bargain and a hidden treasure owned by Platina—your Company. I am sometimes baffled by the fact that our net recoverable reserves on a PV10 basis, (net Present Value given a 10 year life including allowance for extraction cost) is not currently reflected in our share price.Of course, this means unrecognized value for those who understand this. In order to appreciate why this opportunity exists, we need to examine certain communication issues that we are confident we can overcome.First, those who do not properly investigate Platina’s holdings; they simply review our filed financial statements and do not get a clear picture of the Company’s true reserve worth.In terms of both new production coming on line that further validates reserve holdings, and net oil and gas assets as they exist, the Company could argue an appraised share value based on the net recoverable reserves alone in the $3-5 range. With production development on five of our six prospects across five States within the Continental US, we continue to validate our reserve holdings that should appreciate as the price of energy stays strong or rises.We have also been very successful in acquiring more reserves, and will continue to do so, far in excess of the stock issuances that we have made to date.Unfortunately, strategic stock issuances have resulted in non-cash paper losses which many confuse for operational losses.Our operating losses have been very low by comparison to our continued reserve growth and field development operations.By definition, our share issuances have been “accretive” to value as opposed to dilutive, to the energy reserve assets that the Company has acquired. Our field developmental growth has outpaced our financial reporting reflection and it will take several quarters to catch up and provide a clear picture of the results.This includes certain internal milestones that will allow different accounting rules to apply, according to SEC stipulations, once we have changed from a designation as a “developmental” company category to a “production” company category. Although we intend to remain as a reserve backed and oil field technology Company, the accounting designation for a production Company will provide a better financial picture for future disclosure purposes.Please keep in mind, that it is our major focus to continue to acquire new reserve assets that are undervalued, yet produce sufficient product to further validate our reserves.We believe that this, along with the acquisition of new environmentally responsible oilfield technologies will prove to make Platina a valuable common share holding with considerable upside potential. Different than many other microcap energy Companies, we acquire valuable oil and gas lease acreage assets and not just minority participations in specific well interests.
